Citation Nr: 1001539	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
January 1985, and from February 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.


FINDING OF FACT

The Veteran's low back disability (degenerative disc disease 
with facet arthropathy at L5-S1 and right lower extremity 
radiculopathy) first manifested more than one year after 
service and is not related to her service or to any aspect 
thereof.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Veteran contends that her low back disability is related 
to multiple strains to her back while in service.  
Specifically, she contends that she moved heavy equipment 
from one building to another, which hurt her low back.

Service medical records from the Veteran's first period of 
active service, from 1979 to 1985, do not reflect any 
complaints, diagnosis, or treatment for low back problems.  
Service medical records dated from the Veteran's second 
period of active service, from February 2002 to March 2003, 
reflect that in December 2002, the Veteran reported having 
low back pain for several months.  The physician noted that 
the back pain had an "insidious onset."  She reported that 
her low back hurt when she was vacuuming, lifting, carrying 
mail, and walking upstairs.  She denied any trauma to her low 
back.  She stated that she was trying to lose weight.  The 
diagnosis was mechanical low back pain, and lumbar strain 
secondary to deconditioning, her weight, and to occupational 
factors.  She was placed on light duty for fourteen days, 
given pain relievers, and counseled to lose weight.  She was 
referred for physical therapy treatment.  On follow-up 
examination, she reported that exercising made her back 
worse.  The pain was found to be related to activity, job 
stress, deconditioning, and being over weight.  In January 
2003, the Veteran reported moderate improvement of her back 
pain.  The diagnosis was chronic mechanical low back pain.  
After completing multiple physical therapy sessions in 
December 2002, she stated in early January 2003 that her back 
pain was better and canceled her remaining sessions.  In 
February 2003, she requested a refill of her medication for 
low back pain.  On March 2003 separation examination, she 
stated that she had developed lower back pain.  The examiner 
found that the Veteran had overworked her lower back.  The 
diagnosis was chronic mechanical low back pain. 

Post-service private treatment records demonstrate that in 
April 2005, an X-ray revealed right sided facet arthroplathy 
at L5-S1, but an otherwise normal study.  In May 2005, the 
Veteran complained of numbness in her right lower leg.  In 
August 2005, she received epidural steroid injections to the 
low back.  A July 2005 MRI examination was considered 
unremarkable, but did show degenerative desiccation at L5/S1.  
It was noted that she had a history of lumbar degenerative 
disc disease and right lower radiculopathy.  The impression 
was symptomatic lumbar degenerative disc disease with right-
sided radiculopathy.  In August 2005, she stated to her 
physician that her back pain was related to work activities 
as a sheet-metal mechanic.  She was not sure that she could 
go back to work in her usual occupational activities.  In 
November 2005, the Veteran reported that her low back 
problems were due to an injury that had occurred in January 
2005, with symptoms of sharp, throbbing pain in her low back 
which radiated to her legs.  The diagnosis was lumbago and 
degenerative disc disease.  A December 2005 three level 
discography revealed no significant discogenic disease 
meriting surgery.  The Veteran was seen on follow-up, at 
which time she requested that her physician link her low back 
condition with an injury that had occurred on the job in 
January 2005 for workers compensation purposes.  The 
physician stated that such a link could not be made, as the 
Veteran was not treated for that initial injury by the 
physician's office.  She continued treatment for her low back 
through at least April 2006. 

At her January 2008 hearing before a Decision Review Officer, 
the Veteran stated that her post-service employment as an 
aircraft mechanic did not involved heavy lifting.  She stated 
that while on the job, she began to have more and more back 
pain and numbness in her right lower extremity.  She stated 
that the symptoms had become worse over time, and had 
initially begun while she was in service.  

On February 2008 VA examination, the Veteran reported that 
she initially hurt her back when carrying water while in 
service.  She self-treated the pain with over-the-counter 
pain medication.  She denied any injury to her low back since 
separating from service.  She reported seeking medical 
treatment for the previous several years, particularly when 
she noticed radicular symptoms in her right lower extremity.  
She was involved in physical therapy exercises and also used 
a TENS unit for relief.  In her current employment position, 
she was able to sit most of the day, which put less stress on 
her back.  The examiner reviewed the private MRI and three 
level discography results in the claims file, demonstrating 
no significant diskogenic disease meriting surgery.  After 
physically examining the Veteran and reviewing the claims 
file, the examiner determined that the Veteran's current low 
back disability was less likely than not caused by or the 
result of her active military service.  In so concluding, the 
examiner found it more likely that the Veteran's current back 
problems were caused by a genetic predisposition to having 
low back problems, as well as her current habitus of moderate 
obesity.  The examiner explained that eighty percent of the 
population had back problems at some point in their lives, 
which, like in the Veteran's case, were likely caused by 
microtrauma sustained throughout her life rather than to an 
acute injury.  The examiner found it be significant that 
while in service, the Veteran was diagnosed with chronic 
mechanical low back pain, rather than a specific injury to 
the low back. 

In her May 2008 formal appeal, the Veteran refuted the 
examiner's findings, contending that she became overweight 
due to her back injury, and that her weight did not cause her 
back problems.  She also contended that her back problems 
were chronic, in that they had begun in service and had 
continued to the present. 

In April 2008, the Veteran submitted an occupational medical 
evaluation that stated that she had suffered from an 
occupational incident in July 2005 and was able to return to 
work with permanent restrictions. 

The evidence reflects that the Veteran was treated for a 
lumbar spine condition in 2005, approximately two years after 
her separation from service.  There is no evidence in the 
Veteran's claims file indicating that any of her treating 
providers found a relationship between her lower back pain 
and her period of active service.  As there is no evidence of 
a lumbar spine disability for which service connection may be 
granted on a presumptive basis within one year of her 
separation from service, the Veteran is not entitled to 
service connection for her lumbar spine disability on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
the record shows that the Veteran suffered from mechanical 
low back pain and back strain in December 2002 while in 
service, there is no competent medical evidence that relates 
those back problems with her current diagnosis of 
degenerative disc disease and right-sided facet arthopathy 
with radiculopathy.  The evidence of record only weighs 
against such a finding, as the February 2008 VA examination 
specifically found that it was less likely than not that her 
current low back disability was related to service, and more 
likely related to a genetic predisposition for low back 
problems, microtraumas to the low back throughout her life 
time, and to her weight.  

In this case, though the Veteran contends that her low back 
problems caused her weight gain, the evidence contradicts 
this contention, and instead demonstrates that her in-service 
low back problems were tied, in part, to her weight.  
Furthermore, although the Veteran contends that she did not 
sustain an on-the-job injury in January 2005, but had merely 
noticed an aggravation of a past low back problem, the 
objective medical evidence demonstrates that she reported to 
her private physician that she had injured her low back in 
January 2005.  Additionally, the April 2008 occupational 
medical evaluation demonstrated that she suffered from an 
occupational incident in July 2005 and was able to return to 
work with permanent restrictions.  These inconsistencies in 
the record lessen the credibility of the Veteran's testimony 
and statements.  Significantly in this case, the February 
2008 VA examiner reviewed the claims file in its entirety, 
noting the findings in service and in her private treatment 
records, and attributed the Veteran's low back problems to a 
variety of sources, including microtrauma and her weight, 
none of which were specific to her service.  

The Board has considered the Veteran's assertions that her 
lumbar spine disability is related to her period of active 
service.  However, while the Veteran is competent to testify 
as to symptoms of an injury to her low back, as a layman, she 
is not competent to address whether there is a nexus between 
the injuries in service and her current back condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, while the Veteran can report 
experiencing pain in her lower back, those are subjective 
symptoms and the associated disorders are not readily 
identifiable in a way that may be observed objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different joint disorders.  The Veteran does not have the 
medical expertise to discern the nature of any current 
orthopedic diagnosis nor does she have the medical expertise 
to provide an opinion regarding the etiology.  Therefore, the 
issue does not involve a simple diagnosis.  The Veteran is 
competent to report that she has been told of a diagnosis of 
a lumbar spine disability, but she is not competent to 
provide a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lumbar spine disability first manifested more 
than a year after separating from service and is not related 
to her active service, or to any incident therein.  The 
evidence does not show that any arthritis or organic disease 
of the nervous system manifested to a compensable degree 
within one year following the Veteran's separation from 
service.  The only medical opinion of record found that the 
current back disability was less likely related to the 
Veteran's service and there are no contrary competent 
opinions of record.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for her 
lumbar spine disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006, May 2006, and 
November 2006 and a rating decision in March 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2008 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


